Case: 20-40508      Document: 00516184387         Page: 1     Date Filed: 01/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 28, 2022
                                No. 20-40508
                             consolidated with                          Lyle W. Cayce
                                No. 20-40702                                 Clerk



   Marcos Ortiz,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 3:04-CV-354


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Marcos Lopez Ortiz, Texas prisoner # 1049113, has two consolidated
   appeals pending before us, No. 20-40508 and No. 20-40702. In the first
   appeal, the district court denied two nunc pro tunc motions that sought to have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40508      Document: 00516184387           Page: 2     Date Filed: 01/28/2022




                                     No. 20-40508
                                   c/w No. 20-40702

   a new judge rule on Ortiz’s 28 U.S.C. § 2254 habeas application on the
   ground that they were legally unsupported, denied Ortiz leave to proceed in
   forma pauperis (IFP), and certified that an appeal would not be taken in good
   faith. In the second appeal, the district court imposed sanctions, denied Ortiz
   leave to proceed IFP, and certified that an appeal would not be taken in good
   faith. Ortiz moves this court for leave to proceed IFP in both appeals.
          By seeking leave to proceed IFP, Ortiz is challenging the district
   court’s certifications that his appeals are not taken in good faith. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). To obtain leave, Ortiz must show
   that he is financially eligible and that he will present a nonfrivolous issue for
   appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If an appeal
   is frivolous, this court may dismiss it sua sponte. 5th Cir. R. 42.2.
          In appeal No. 20-40508, Ortiz seeks a certificate of appealability
   (COA) to challenge the district court’s denial of the two nunc pro tunc
   motions. Because the motions were not authorized by rule or statute and
   could not provide the relief sought therein, we DENY a COA as unnecessary
   to appeal them. 28 U.S.C. § 2253(c)(1); see Romero-Rodriguez v. Gonzales,
   488 F.3d 672, 677–79 (5th Cir. 2007); United States v. Early, 27 F.3d 140,
   141–42 (5th Cir. 1994). Rather than remand, we DISMISS Ortiz’s appeal
   from the denial of the motions as frivolous. See Early, 27 F.3d at 141-42. In
   light of Ortiz’s failure to identify a nonfrivolous issue to raise in this appeal,
   his motion for leave to proceed IFP in this appeal also is DENIED. See
   Baugh, 117 F.3d at 202 & n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983); 5th Cir. R. 42.2.
          In appeal No. 20-40702, Ortiz fails to address the district court’s
   imposition of sanctions. Accordingly, he has waived review of that issue and
   fails to present a nonfrivolous issue for this court’s review. See Hughes v.
   Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Baugh, 117 F.3d at 202; Howard,




                                           2
Case: 20-40508    Document: 00516184387       Page: 3   Date Filed: 01/28/2022




                                 No. 20-40508
                               c/w No. 20-40702

   707 F.2d at 220. Accordingly, we DENY Ortiz leave to proceed IFP in this
   appeal and DISMISS the appeal as frivolous. See Baugh, 117 F.3d at 202 &
   n.24; 5th Cir. R. 42.2.




                                      3